Citation Nr: 0831143	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  01-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served in the United States Marine Corps 
Reserve.  His service included, among other things, a period 
of active duty for training (ACDUTRA) from October 1974 to 
May 1975.

By a decision entered in December 2000, the RO denied the 
appellant's claims for service connection for a low back 
disorder and residuals of head trauma.  The RO also denied 
his claim for pension.  The appellant appealed to the Board 
of Veterans' Appeals (Board).

In March 2002, while his appeal was pending, the RO granted 
the appellant's claim for pension.  Later, in November 2003, 
he expressed a desire to withdraw his claim for service 
connection for a low back disorder.  In a June 2004 decision, 
the Board dismissed the low back claim.  The claim for 
service connection for residuals of head injury was remanded 
for additional development.

In January 2006, the Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the prior denial as 
to residuals of head injury.  The case was returned to the 
Board, and the Board remanded the matter for additional 
development in May 2006.

In February 2008, the AMC confirmed and continued the prior 
denial.  The case was returned to the Board, and the 
appellant's representative submitted a written brief in July.


FINDING OF FACT

It is at least as likely as not that the appellant suffers 
from residuals of head injury that can be attributed, at 
least in part, to his period of ACDUTRA from October 1974 to 
May 1975.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, 
residuals of head injury were incurred in service.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks to establish service connection for 
residuals of head injury.  He maintains that he sustained 
trauma to the head during his period of ACDUTRA from October 
1974 to May 1975, to include as the result of a "blanket 
party" in December 1974, and that he currently suffers from 
residuals of that trauma.

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Generally, in order to prove service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).

If a wartime claimant qualifies for status as a "veteran" 
with respect to a particular period of service, he is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for that period of service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment.  38 U.S.C.A. 
§ 1111 (West 2002).  This presumption can be rebutted only by 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by service.  Id.

Similarly, if a wartime claimant qualifies for status as a 
"veteran" with respect to a particular period of service, 
and it is shown that a pre-existing disability underwent an 
increase in severity during that service, the disability is 
presumed to have been aggravated by service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  This 
presumption can be rebutted only by clear and unmistakable 
evidence demonstrating that the increase was due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

If, however, the claimant does not qualify as a "veteran," 
the presumptions of soundness and aggravation are 
inapplicable, as are the legal presumptions pertaining to 
service connection for certain diseases and disabilities 
enumerated in 38 U.S.C.A. § 1112 (West 2002 & Supp. 2007).  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  Consequently, such a 
claimant can establish service connection for a disability 
only if the evidence is in equipoise or weighs in favor of 
the claimant insofar as it shows either that the disability 
was incurred in service, or that it pre-existed service and 
increased in severity during service beyond the natural 
progress of the condition.  Id.

To establish status as a "veteran" based upon a period of 
ACDUTRA, the evidence must establish that he was disabled 
from a disease or injury incurred or aggravated in line of 
duty during that period of ACDUTRA. 38 U.S.C.A. §§ 101(2), 
(24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2007); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  "Active duty for 
training" is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes, or 
full-time duty performed by members of the National Guard of 
any State under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505, or 
the prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2007).

In the present case, the evidence of record shows that the 
appellant's claim is premised on a period of ACDUTRA from 
October 1974 to May 1975.  It is clear from the record that 
service connection has not heretofore been established for 
any disability due to disease or injury incurred in or 
aggravated by that period of ACDUTRA.  Therefore, he does not 
qualify for status as a "veteran" for purposes of his 
current claim.  Accordingly, as noted above, in order for his 
claim to be granted, the evidence must be in equipoise or 
weigh in favor of a finding either that his current condition 
was incurred in service, or that it pre-existed service and 
increased in severity during service beyond the natural 
progress of the condition.

Following a thorough review of the evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
evidence supports the appellant's claim.  The evidence shows 
that the appellant suffered a concussion in a motor vehicle 
accident prior to service, in 1972.  Some of the evidence, 
primarily lay evidence, suggests that he has exhibited 
chronic changes in function ever since.  Other evidence 
suggests that he recovered from the accident without 
residuals.  When the appellant was examined for enlistment in 
September 1974, for example, no residuals were identified.  
Similarly, when he was hospitalized for pneumonia in December 
1974 and January 1975, it was noted that he had no residuals 
from the pre-service accident and had been able to obtain an 
Associate Degree in college.  His head and neurological 
system were noted to be within normal limits.  In February 
1975, it was noted that he had conflict with authority, and a 
"long list of minor offenses," but that he had done well 
academically and at the range.  It was specifically noted 
that a discharge on psychiatric grounds was not recommended.  
On separation examination in April 1975, no psychiatric or 
neurologic abnormalities were identified.

There is nothing in the appellant's service records to 
support his assertion that he was the subject of a "blanket 
party" during his period of ACDUTRA.  There is evidence to 
show that he sustained trauma to the head, however.  
Specifically, a record dated in April 1975 shows that he 
suffered trauma to the left side of his face and in the 
vicinity of his right eye as the result of a fight.  His 
complaints at that time included headaches.  (Also of note is 
the fact that he had a fever that spiked to 105.6 degrees 
during his in-service hospitalization for pneumonia.)

There is significant evidence to support the conclusion that 
the appellant presently suffers from symptoms of prior head 
trauma.  In October 2007, for example, a VA neurological 
examiner diagnosed the appellant with "repetitive head 
trauma syndrome."  Similarly, a VA psychiatric examiner 
opined in October 2007 that "[i]t is clear . . . that [the 
appellant] does suffer from mental impairment consistent with 
prior brain injury . . . ."  The real question, then, is 
whether his current symptoms can be attributed to service.

The record contains three VA opinions that speak to the 
question of etiology based on a review of the claims file.  
The earliest of these opinions, dated in February 2001, 
states, in essence, that there is nothing in the record to 
connect the appellant's symptoms to service.  The second 
opinion, dated in October 2007, essentially states that it is 
not possible to say with any degree of medical certainty 
whether the appellant had an existing neuropsychiatric 
impairment at the time of his entry into ACDUTRA in October 
1974; or whether any such impairment underwent a permanent or 
chronic worsening during service, beyond the natural 
progress; but that it is possible that the documented injury 
in April 1975 "might have worsened a pre-existing 
condition."  The third opinion, also dated in October 2007, 
essentially states that it is unlikely that the appellant had 
an existing neuropsychiatric impairment at the time of his 
entry into ACDUTRA in October 1974, and that his current 
impairment can be attributed, at least in part, to in-service 
head trauma.  (The examiner also cited the appellant's high 
fever in service as a potential causative factor.)

The Board is persuaded that the evidence with respect to 
service connection is in equipoise.  Although not all of the 
evidence is in agreement, the record contains significant, 
competent and probative evidence to support the conclusion 
that the appellant was sound when he entered service; that he 
sustained head trauma (and a high fever) during his initial 
period of ACDUTRA; and that he has current symptoms that can 
be attributed, at least in part, to events in service.  The 
Board cannot conclude that the preponderance of the evidence 
is against the claim.  Service connection for residuals of 
head injury is therefore granted on the basis of reasonable 
doubt.  38 C.F.R. § 3.102 (2007).

Because the Board is granting this claim, there is no need to 
engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection for residuals of head injury is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


